Citation Nr: 1435295	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  07-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected low back strain for the period beginning August 17, 2005, to January 30, 2008, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

During the pendency of this appeal, in a March 2008 rating decision, the disability rating for the Veteran's lumbosacral strain was increased to 20 percent, effective January 30, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.  The Board has recharacterized the issue on appeal in order to comport with this award of benefits.

This matter was previously before the Board in August 2010 and July 2012 at which 
time it was remanded for additional development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  For the period beginning August 17, 2005, and ending January 30, 2008, the Veteran's degenerative disc disease has resulted in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  

2.  For the period after January 30, 2008, the Veteran's degenerative disc disease has resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; and combined range of motion of the thoracolumbar spine not greater than 120 degrees.  


CONCLUSIONS OF LAW

1.  For the period beginning August 17, 2005, and ending January 30, 2008, the criteria for a disability rating in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5237 (2013).
2.  For the period after January 30, 2008, the criteria for a disability rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2005 and August 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

As indicated above, this case was remanded in July 2012 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his low back disability.  Thereafter, additional VA treatment records dated through August 2012 were associated with the claims file,  and the Veteran was afforded a VA examination in August 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 
The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims,  when VA receives a submission of new and material evidence  within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent  decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the November 1975 rating decision granting service connection for the Veteran's low back disability, there is no evidence received within one year which relates to any symptoms associated thereto.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the November 2005 rating action is the proper rating decision on appeal.

The Veteran's low back disability has been rated as 10 percent disabling for the period beginning August 17, 2005, to January 30, 2008, and as 20 percent disabling,  thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which sets out the criteria for rating degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted  for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in  abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of body height.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Diagnostic Code 5237, Note (1).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V (2013).

A VA examination report dated in October 2005 shows that the Veteran stated that he had low back pain three times per day, with each instance lasting two hours.  He denied incapacitating episodes.  Flexion was measured to 80 degrees and extension to 20 degrees, with pain occurring at those locations as well.  The examiner stated that joint function of the spine was limited by pain and lack of endurance after repetitive use.  Other range of motion was noted to be normal.  There were complaints of radiating pain on movement down both legs, with negative straight leg raising on both legs.  There was no ankylosis and no signs of intervertebral disc syndrome.

A VA examination report dated in January 2008 shows that the Veteran reported constant pain in the lower back.  He denied leg symptoms, bowel or bladder problems, and incapacitating events, but stated that prolonged standing and sitting would make him stiff.  There were no flare ups in the preceding year.  He stated that he had occasional difficulty getting an erection.  During range of motion testing, there was forward flexion to 50 degrees both active, passive, and against resistance.  The Veteran had pain at the endpoint, but no increased pain, fatigue, or incoordination with repetitive motion.  While the Veteran reported stiffness and mild pain during flexion, the examiner noticed that the Veteran was able to flex to 90 degrees while getting dressed without any obvious discomfort.  Extension and left to right rotation were normal.  Lateral bending was zero to 30 degrees both left and right, with some stiffness at the end point, but no increased pain, fatigue, or incoordination with repetitive motion.  X-rays showed minimal osteophyte formation, and questionable narrowing of the L4-5 disc.  The examiner stated that these findings were consistent with his weight and age.  

During his May 2010 hearing, the Veteran testified that his condition had increased in severity.  He stated that the examiner's observations about his flexion was not true.  He reported muscle spasms several times per year, and stated that they affect his sleep.  The Veteran stated that he had pain run down both of his legs, though more in his left leg.  He stated that bathroom problems would wake him up at night, but that he did not have control issues, and that his back affected his ability to take care of his daily activities and impacted his marriage.  He also stated that his back issues played a major part in his leaving his prior job.

A VA examination report dated in August 2010 shows that the Veteran reported mild lumbar flare ups that occurred on a weekly basis that were precipitated by prolonged sitting, standing, and walking.  The examiner stated that the Veteran had a normal gait.  Flexion was measured zero to 70 degrees, and other measurements were normal.  The examiner found objective evidence of pain following repetitive motion, without any additional limitations.  The Veteran made no effort to flex his spine beyond the point of pain during the examination, although he was able to do so when standing up and making changes in his position.  The examiner stated that additional range of motion loss due to pain could not be determined without resorting to speculation.  The examiner found no neurological impairment, associated neurological deformities, and no evidence of intervertebral disc syndrome.  The examiner concluded that the Veteran had mild to moderate limitations, and mild impairment during any flare ups.  X-rays showed only mild degenerative changes.

In correspondence received in September 2011, the Veteran stated that he would  take 800 milligrams of ibuprofen three times per day and would have constant pain.  He added that he would lose his balances, had difficulty with chores around the home, and had trouble getting out of bed.  His wife indicated that he had difficulty sleeping in any position, and that touching his back, bending over, or changing clothes was painful for him.

Ongoing VA outpatient treatment records dated from January to December 2011 show that the Veteran has described intermittent radiating back pain.  However, he also occasionally stated that his pain was non-radiating, and that he was doing well, enjoyed his job, and was sleeping well.

A VA examination report dated in August 2012 shows that the examiner stated that the Veteran's back spasms were not related to his service-connected degenerative disc disease, but rather due to strain from weak back muscles.  While abnormal ranges of motions were recorded, the examiner stated that they needed to be ignored, in that the Veteran showed Waddell's signs and that his range of motion was not consistent with passive observation and X-ray and physical findings.  The Veteran also showed Waddell's signs with regards to his leg strength, and the examiner stated that those results needed to be disregarded as well.  The examiner found no radicular pain, neurologic abnormalities, or intervertebral discs syndrome.  However, the Veteran stated that when he walked, he had a constant aching pain that sharpened and radiated into his left leg.  A magnetic resonance imaging (MRI) study revealed bulges and mild degenerative changes at L4-L5, and L5-S1.  The examiner stated that his degenerative disc disease alone would not affect his daily living beyond activities like heavy lifting.  

Having carefully considered the medical evidence of record, the Board finds that a disability rating greater than that currently assigned is not warranted during any period on appeal.  Initially, the medical evidence has demonstrated that the Veteran has consistently exaggerated his range of motion limitation.  The only examination where he did not appear to do so was his first examination in October 2005, when flexion was measured to 80 degrees and extension to 20 degrees, with pain occurring at those locations.  He is not entitled to an increased rating under these measurements.  The subsequent VA examination reports suggest that the respective range of motion studies were unreliable for rating purposes.  As such, the reports are of limited probative value.  The Veteran consistently attempted to minimize his range of motion on VA examination, as multiple examiners noted that the measured ranges were inconsistent with the ranges of motion observed while the Veteran was moving, bending, and changing his clothes.

The Board notes that the Veteran is competent to report his symptomology.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  However, the Board cannot find him credible as to his assertions of pain and limitations of his range of motion.  As discussed above, the Veteran has apparently exaggerated his range of motion limitations.  Moreover, medical evidence shows that the Veteran only has mild degenerative changes, with limited impacts on his daily life.  The Board has also considered the lay statement from the Veteran's spouse as she is competent to report what she has witnessed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the Board, also, cannot not find her credible, as her assertions are contradicted by the medical evidence of record.

There is no indication that the Veteran has intervertebral disc syndrome.   Consequently, the criteria for rating disc syndrome are not applicable.  The Veteran has reported having radiating pain, but no neurological abnormality attributable to his back disability has been diagnosed, so a separate disability rating for such abnormality is not warranted.  As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a disability rating excess of the rating already assigned.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  There are, however, no reports of any periods of hospitalization.  In addition, a disability rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  The Veteran's symptoms, including pain and decreased range of motion are accounted for by, and do not 
exceed, the criteria of Diagnostic Code 5242.  See Thun, 22 Vet. App. at 115, Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Based on the evidence, the Board concludes that the facts of this case do not warrant referral to the Compensation and Pension Service for consideration of an extraschedular rating.  38 U.S.C.A. § 5107(b); see Barringer v. Peake, 22 Vet. App. 242, 243-45 (2008); Thun, 22 Vet. App. at 115-16.

The Board has also considered whether the Veteran's disability warranted consideration for entitlement to a total disability rating based upon individual unemployability (TDIU) given a statement by the Veteran that he had left his prior job due to his service-connected low back disability.  However, the Board finds that entitlement to a TDIU is not warranted as the VA examiner in August 2012 concluded that the disability did not impact the Veteran's ability to work.  Moreover, in a December 2012 VA outpatient treatment record, the Veteran indicated that he was doing well and enjoyed his job.  As such, entitlement to a TDIU would not be appropriate in this case.

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.


ORDER

A disability rating in excess of 10 percent for service-connected low back strain for the period beginning August 17, 2005, to January 30, 2008, and in excess of 20 percent thereafter, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


